Title: To George Washington from Israel Shreve, 29 December 1780
From: Shreve, Israel
To: Washington, George


                        
                            Jersey-Camp 29th Decr 1780
                        
                        I would beg leave to suggest to your Excellency, that the time is nearly approaching, when agreeable to the
                            resolutions of Congress, the new establishment of the army is to take place. In order the more effectually and impartially
                            to accomplish this, in the Line that I have at present the honor to command, it will be
                            necessary, previously, to have an exact return of the men in Colonel Spencer’s regiment, that belong to this State, with
                            the periods of their enlistments; or that the men themselves should be sent to the line, to which they belong. I could
                            wish that your Excellency would be pleased to give the necessary directions for this purpose. 
                        Permit me further to inform Your Excellency that there are five men in Colonel Livingston’s regiment, that
                            belong to Jersey; I could wish that they also may be directed to join the Brigade.
                        I expect our arrangement will be completed by the 4 or 5th of Jany next when I shall do myself the honor to
                            transmit Your Excellency a return of the officers as they will then stand arranged.
                        Your Excellency’s orders respecting Col. Weltner are complyed with. I have the honor to be Your Excellency’s
                            Very humb. servt
                        
                            I. Shreve Colo. Comdt
                        
                    